DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.
Applicant’s argument relating to a “flat surface” is not substantiated by the language of the claims.  Claims 1 and 12 recites “the heat conducting block and the heat radiator contacting each other along a two- dimensional area of contact the area of contact given by a flat surface of the heat conducting block contacting a flat surface of the heat radiator, or by respective surface profiles of the heat conducting block and the heat radiator engaging with each other.”  [emphasis added].  The alternative language of the claim does not require the respective flat surfaces.  
Applicant argues that Dressler does not disclose the casing 16 and heat exchanger 16 have a two-dimensional area of contact.  Examiner respectfully disagrees.   Fig. 2 of Dressler clearly shows heat exchanger 16 and engine 1 having a two-dimensional area of contact.  Applicant’s assertion that the area of contact is only one-dimensional is not substantiated by reality.  A 1-dimensional object is a line, or line segment, which has length, but no other characteristics. A one-dimensional line of contact (as applicant alleges) would be infinitesimally thin. This is clearly not the case in Dressler Fig. 2.  Applicant’s arguments do not supplant evidence.  The claims fail to specify a particular size to the area of contact and it would be inappropriate for the examiner to read a particular size of the area of contact from the specification into the claims.  Thus, the broad limitation reads on any area of contact.  
Applicant argues that Galvin is not for use with a hypergolic propellant.  Applicant’s argument is based on intended use.  Claims 1, 2, and 7 do not require a hypergolic fuel.  Applicant’s arguments fail to establish how the intended use of a hypergolic propellant structurally distinguishes the claims from the prior art.  In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn.  In the present case, Galvin’s combustion chamber 140 is capable of supporting combustion and thus capable of supporting the combustion of a hypergol.  Applicant has provided no evidence as to how the use of a hypergolic fuel would require structural differences in the combustion chamber. 

Applicant argues that Galvin is non-analogous art.  Applicant’s argument is moot as the rejection is anticipatory and analogous art is not a factor in anticipatory rejections. Galvin is not relied upon for obviousness. However, for the sake of completeness, Galvin pertains to combustion heaters and is at least pertinent to the problem being solved.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dressler US6052987.
Regarding claim 1, Dressler US6052987 discloses a heater apparatus to provide heat to at least one component of a spacecraft, wherein the heater apparatus comprises: 
a combustion chamber for a hypergolic propellant (Fig. 1 and Fig. 2, rocket engine 1), and 
a heat radiator configured to radiate heat originating from the combustion chamber towards the at least one component to be heated (Fig. 2, heat exchanger 16), 
wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of the heat radiator, the heat conducting block and the heat radiator contacting each other along a two-dimensional area of contact (best seen in Fig. 2 the rocket engine 1 is arranged in a broadly claimed block and in shares a two-dimensional area of contact with the heat exchanger 13). 
the area of contact given by a flat surface of the heat conducting block contacting a flat surface of the heat radiator, or by respective surface profiles of the heat conducting block and the heat radiator engaging with each other (Fig. 2).
Regarding claim 2, Dressler discloses a heater apparatus according to claim 1, further comprising an exhaust duct configured to discharge exhaust fumes from the combustion chamber, wherein at least a portion of the exhaust duct is configured to deliver heat absorbed from exhaust fumes to the heat radiator (Dressler Fig. 2).
Regarding claim 8, Dressler discloses a heater apparatus according to claim 1, wherein the heater apparatus is further configured to operate as a thruster (Dressler, abstract, claim 1, The device includes a rocket engine).
Regarding claim 9, Dressler discloses a heater apparatus according to claim 1, further comprising at least one adjustable valve configured to control a supply of the hypergolic propellant into the combustion chamber (Dressler, Fig. 1, one of valves 9 or 10).
Regarding claim 10, Dressler discloses a heater apparatus according to claim 1, further comprising at least one pressure reducer configured to control a supply of the hypergolic propellant into the combustion chamber  (Dressler, Fig. 1, one of valves 9 or 10).
Regarding claim 11, Dressler discloses a spacecraft comprising at least one component to be heated and a heater apparatus according to claim 1, the heater apparatus configured to heat the at least one component to be heated (Dressler, claim 1).
Regarding claim 12, Dressler discloses a method for heating at least one component of a spacecraft, the method comprising: 
generating heat by combustion of a hypergolic propellant in a combustion chamber for a hypergolic propellant (Fig. 1 and Fig. 2, rocket engine 1), and 
radiating at least a portion of the heat towards the at least one component (Fig. 2, heat exchanger 16), 
wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of a heat radiator, the heat conducting block and the heat radiator contacting each other along a two-dimensional area of contact (best seen in Fig. 2 the rocket engine 1 is arranged in a broadly claimed block and in shares a two-dimensional area of contact with the heat exchanger 13).

Claim(s) 1, 2, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galvin US2946510.
Regarding claim 1, Galvin US2946510 discloses a heater apparatus to provide heat to at least one component, wherein the heater apparatus comprises: 
a combustion chamber capable of burning a hypergolic propellant (140, Fig. 5, Fig. 8, Fig. 9), and 
a heat radiator configured to radiate heat originating from the combustion chamber towards the at least one component to be heated (103, Figs. 3, 4, 8, and 9), 
wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of the heat radiator (Figs. 3, 4, and 8)
the heat conducting block and the heat radiator contacting each other along a two-dimensional area of contact (best seen in Fig. 4 at least sheet 104 is in contact with 103 along a two-dimensional area).
the area of contact given by a flat surface of the heat conducting block contacting a flat surface of the heat radiator, or by respective surface profiles of the heat conducting block and the heat radiator engaging with each other (Fig. 4).

Regarding claim 2, Galvin discloses the heater apparatus according to claim 1, further comprising an exhaust duct configured to discharge exhaust fumes from the combustion chamber, wherein at least a portion of the exhaust duct is configured to deliver heat absorbed from exhaust fumes to the heat radiator (best seen in Fig. 5, Col. 16 Ln. 15-20)
Regarding claim 7, Galvin discloses the heater apparatus according to claim 1, further comprising a heat insulation block enclosing a portion of the combustion chamber (insulation 105)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 3, 4, 8, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosford US4825650 in view of Dressler US6052987.
Regarding claim 1, Hosford US4825650 discloses a heater apparatus to provide heat to at least one component of a spacecraft, wherein the heater apparatus comprises: 
a combustion chamber (28, Fig. 1) for a hypergolic propellant, 
a heat radiator configured to radiate heat originating from the combustion chamber towards the at least one component to be heated (heat exchanger 44)
wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of the heat radiator (Fig. 1, the combustion heat exchanger 28 is arranged in a block which contains and is partially attached to heat exchanger 44).
Hosford does not expressly disclose the heat conducting block and the heat radiator contacting each other along a two-dimensional area of contact.  
Dressler US6052987 discloses a combustion chamber for a hypergolic propellant (Fig. 1 and Fig. 2, rocket engine 1), and 
a heat radiator configured to radiate heat originating from the combustion chamber towards the at least one component to be heated (Fig. 2, heat exchanger 16), 
wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of the heat radiator, the heat conducting block and the heat radiator contacting each other along a two-dimensional area of contact (best seen in Fig. 2 the rocket engine 1 is arranged in a broadly claimed block and in shares a two-dimensional area of contact with the heat exchanger 13). 
One of ordinary skill in the art would understand that such a configuration increases the heat transfer surface area.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the prior art device such that the heat exchanger forms a loop around the combustion chamber such that a two-dimensional area of contact is provided as taught by Dressler, since doing so amounts to a known technique in the art for increasing the surface area of a heat exchanger with the predictable results of transferring heat. 
Regarding claim 2, the modified Hosford teaches the heater apparatus according to claim 1, further comprising an exhaust duct configured to discharge exhaust fumes from the combustion chamber, wherein at least a portion of the exhaust duct is configured to deliver heat absorbed from exhaust fumes to the heat radiator (Fig. 1, exhaust corresponding to 30 radiates heat to line 42 in condenser 32.  Examiner interprets line 42 which leads into heat exchanger 44 to be part of the heat radiator).
Regarding claim 3, Hosford does not expressly disclose the heater apparatus according to claim 2, wherein the exhaust duct forms at least one loop along a surface of the heat radiator.
Dressler US6052987 teaches in the field of rocket engines a heat exchanger wherein one channel is formed as a loop along the surface of a combustion chamber (Fig. 2, heat exchanger 16 looped around rocket casing 1).  One of ordinary skill in the art would understand that such a configuration increases the heat transfer surface area.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the prior art device such that the heat exchanger forms a loop as taught by Dressler, since doing so amounts to a known technique in the art for increasing the surface area of a heat exchanger with the predictable results of transferring heat. 
Regarding claim 4, Hosford does not expressly disclose the heater apparatus according to claim 2, wherein the exhaust duct forms at least one loop within the heat radiator.
Dressler US6052987 teaches in the field of rocket engines a heat exchanger wherein one channel is formed as a loop (Fig. 2, heat exchanger 16).  One of ordinary skill in the art would understand that such a configuration increases the heat transfer surface area.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the prior art device such that the heat exchanger forms a loop as taught by Dressler, since doing so amounts to a known technique in the art for increasing the surface area of a heat exchanger with the predictable results of transferring heat. 

Regarding claim 8, the modified Hosford teaches the heater apparatus according to claim 1, wherein the heater apparatus is further configured to operate as a thruster (Fig. 1, the apparatus comprises thrusters 48).
Regarding claim 9, the modified Hosford teaches the heater apparatus according to claim 1, further comprising at least one adjustable valve configured to control a supply of the hypergolic propellant into the combustion chamber (valve 20 or 18).
Regarding claim 10, the modified Hosford teaches the heater apparatus according to claim 1, further comprising at least one pressure reducer configured to control a supply of the hypergolic propellant into the combustion chamber (valve 20 or 18).
Regarding claim 11, the modified Hosford teaches a spacecraft comprising at least one component to be heated and a heater apparatus according to claim 1, the heater apparatus configured to heat the at least one component to be heated (abstract).

Regarding claim 12, Hosford discloses a method for heating at least one component of a spacecraft, the method comprising: 
generating heat in a combustion chamber by combustion of a hypergolic propellant for a hypergolic propellant (abstract, Fig. 2, combustion chamber 28), and 
radiating at least a portion of the heat towards the at least one component (Fig. 2),
wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of the heat radiator (Fig. 1, the combustion heat exchanger 28 is arranged in a block which contains and is partially attached to heat exchanger 44).

Hosford does not expressly disclose the heat conducting block and the heat radiator contacting each other along a two-dimensional area of contact.  
Dressler US6052987 discloses a combustion chamber for a hypergolic propellant (Fig. 1 and Fig. 2, rocket engine 1), and 
a heat radiator configured to radiate heat originating from the combustion chamber towards the at least one component to be heated (Fig. 2, heat exchanger 16), 
wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of the heat radiator, the heat conducting block and the heat radiator contacting each other along a two-dimensional area of contact (best seen in Fig. 2 the rocket engine 1 is arranged in a broadly claimed block and in shares a two-dimensional area of contact with the heat exchanger 13). 
One of ordinary skill in the art would understand that such a configuration increases the heat transfer surface area.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the prior art device such that the heat exchanger forms a loop around the combustion chamber such that a two-dimensional area of contact is provided as taught by Dressler, since doing so amounts to a known technique in the art for increasing the surface area of a heat exchanger with the predictable results of transferring heat. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosford US4825650 in view of Dressler US6052987 in view of Knight US6968673.
Regarding claim 5, Hosford does not expressly disclose the heater apparatus according to claim 2, wherein the exhaust duct comprises at least two branches.
Knight US6968673 teaches a heater apparatus for a spacecraft (abstract) comprising a combustion chamber (Fig. 4, combustion chamber 16) wherein the exhaust duct from the combustion chamber comprises at least two branches (exhaust branches 50 and 60, Fig. 4).  Knight teaches that such branches allow for the transfer of heat two separate areas of the spacecraft (by way of heat exchangers 44 and 46) in a decoupled fashion (Col. 9 Ln. 64-Col. 10 Ln. 9).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Hosford to have an exhaust duct with at least two branches as taught by Knight since doing so amounts to a known technique for improving similar heating systems in the art with the known predictable results of allowing heat transfer to different regions of the space craft in a decoupled fashion.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dressler US6052987in view of Haiding et al. US6151887.
Regarding claim 7, Dressler does not expressly disclose the heater apparatus according to claim 1, further comprising a heat insulation block enclosing a portion of the combustion chamber.
Haiding et al. US6151887 teaches a combustion chamber for a rocket wherein the combustion chamber 100 is provides with insulation in order to protect structural components arranged in 
the vicinity of the combustion chamber 100 from too great a thermal strain (Col. 13 Ln. 55-63). 
It would have been obvious to one ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with insulation as taught by Haiding since doing so would protect components from thermal strain.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosford US4825650 in view of Dressler US6052987 in view of Haiding et al. US6151887.
Regarding claim 7, Hosford does not expressly disclose the heater apparatus according to claim 1, further comprising a heat insulation block enclosing a portion of the combustion chamber.
Haiding et al. US6151887 teaches a combustion chamber for a rocket wherein the combustion chamber 100 is provides with insulation in order to protect structural components arranged in 
the vicinity of the combustion chamber 100 from too great a thermal strain (Col. 13 Ln. 55-63). 
It would have been obvious to one ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with insulation as taught by Haiding since doing so would protect components from thermal strain.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762